WHATLEY, Judge.
We dismiss this appeal for lack of jurisdiction. McNeal filed an untimely motion for rehearing of the order denying in part and dismissing in part all of the grounds of his successive motion for postconviction relief. An untimely motion for rehearing does not suspend rendition. Fire & Cas. Ins. Co. of Conn. v. Sealey, 810 So.2d 988, 990-91 (Fla. 1st DCA 2002). McNeal’s notice of appeal filed two months after the order disposing of his motion for postcon-viction relief was rendered was untimely, and therefore, this court is without jurisdiction to entertain this appeal. See id. at 990 (“If the notice of appeal is not filed within the time set by the applicable rule, the appellate court must dismiss the appeal.”).
Appeal dismissed.
CASANUEVA, C.J., and LaROSE, J., Concur.